Name: Council Decision 2004/833/CFSP of 2 December 2004 implementing Joint Action 2002/589/CFSP with a view to a European Union contribution to ECOWAS in the framework of the Moratorium on Small Arms and Light Weapons
 Type: Decision
 Subject Matter: economic policy;  cooperation policy;  international security;  extra-European organisations;  defence
 Date Published: 2004-12-04; 2006-06-07

 4.12.2004 EN Official Journal of the European Union L 359/65 COUNCIL DECISION 2004/833/CFSP of 2 December 2004 implementing Joint Action 2002/589/CFSP with a view to a European Union contribution to ECOWAS in the framework of the Moratorium on Small Arms and Light Weapons THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Joint Action 2002/589/CFSP of 12 July 2002 on the European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons (1), and in particular Article 3 thereof, in conjunction with Article 23(2) of the Treaty on European Union, Whereas: (1) The excessive and uncontrolled accumulation and spread of small arms and light weapons poses a threat to peace and security and reduces the prospects for sustainable development; this is particularly the case in West Africa. (2) In pursuing the objectives set out in Article 1 of Joint Action 2002/589/CFSP, the European Union envisages operating within the relevant international forums to promote confidence-building measures. This Decision is accordingly intended to implement the said Joint Action. (3) The European Union considers that a financial contribution and technical assistance would help to consolidate the Economic Community of West African States (ECOWAS) initiative concerning small arms and light weapons. (4) The European Union therefore intends to offer financial support and technical assistance to ECOWAS in accordance with Title II of Joint Action 2002/589/CFSP, HAS DECIDED AS FOLLOWS: Article 1 1. The European Union shall contribute towards implementing projects in the framework of the ECOWAS Moratorium on the Import, Export and Manufacture of Small Arms and Light Weapons. 2. To this end, the European Union shall offer a financial contribution and technical assistance to set up the Light Weapons Unit within the ECOWAS Technical Secretariat and convert the Moratorium into a Convention on small arms and light weapons between the ECOWAS Member States. The detailed arrangements for this assistance are set out in the Annex. Article 2 1. In order to achieve the objectives specified in Article 1, the Presidency shall appoint a project manager based in Abuja, Nigeria. 2. The project manager shall perform his tasks under the responsibility of the Presidency. 3. The project manager shall report regularly to the Council or its designated bodies through the Presidency assisted by the Secretary-General/High Representative for the CFSP. 4. In carrying out his activities, the project manager shall cooperate, as appropriate, with local missions of Member States and the Commission. Article 3 The Commission shall be entrusted with the financial implementation of this Decision. To that end, it shall conclude a financing agreement with ECOWAS on the conditions for use of the European Union contribution, which shall take the form of a grant. Amongst other things, this grant shall cover, over a period of 12 months, salaries, travel expenses, supplies and equipment necessary for setting up the Light Weapons Unit within the ECOWAS Technical Secretariat and converting the Moratorium into a Convention on small arms and light weapons between the ECOWAS Member States. The financing agreement to be concluded shall stipulate that ECOWAS must ensure visibility of the European Union contribution, appropriate to its size. Article 4 1. The financial reference amount for the purposes referred to in Article 1 shall be EUR 515 000. 2. The Presidency and the Commission shall submit to the relevant Council bodies regular reports on the consistency of the European Union's activities in the field of small arms and light weapons, in particular with regard to its development policies, in accordance with Article 9(1) of Joint Action 2002/589/CFSP. More particularly, the Commission shall report on the aspects referred to in the first sentence of Article 3. This information shall be based, amongst other things, on regular reports to be supplied by ECOWAS under its contractual relationship with the Commission. Article 5 This Decision shall take effect on the date of its adoption. It shall expire on 31 December 2005. Article 6 This Decision shall be reviewed within six months of the date of its adoption. Article 7 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 2 December 2004. For the Council The President J. P. H. DONNER (1) OJ L 191, 19.7.2002, p. 1. ANNEX PROJECT ON EU ASSISTANCE TO ECOWAS Objective of the project: conversion of the ECOWAS Moratorium on the Import, Export and Manufacture of Small Arms and Light Weapons into a legally binding regional Convention in December 2005, with a view to an operational West African contribution to the 2006 review conference on the United Nations Programme of Action. Timetable and implementation of the project: presentation to ECOWAS Heads of State in December 2005 of a draft regional Convention on light weapons.  January-June 2005: evaluation of a legislative and regulatory system for small arms and light weapons in the 15 ECOWAS countries.  Use of expertise gained in this area by the Programme for Coordination and Assistance on Security and Development (PCASED March 1999 to November 2004) when establishing national commissions with the assistance of civil society.  Putting in place of an African expert responsible for evaluation, with expertise in small arms and light weapons in the ECOWAS area (from amongst PCASED personnel), under the control of the Executive Secretary of ECOWAS. One-week stay in each ECOWAS country in order to determine specific national approaches vis-Ã -vis the problem of light weapons.  Taking into account of experience in this area by other regional African organisations (South African Development Community (SADC) East Africa):  SADC Firearms Protocol (2001).  Nairobi coordinated agenda for action on the problem of the proliferation of light weapons (2004).  Preparatory meeting within the Light Weapons Unit of ECOWAS with a view to organising a seminar/negotiating session (Abuja). Presentation by the PCASED expert to the Light Weapons Unit of the results of the regional evaluation.  July-September 2005  Drawing up of the draft regional convention by the Light Weapons Unit.  Promotion of the draft convention to ECOWAS States by the ECOWAS Executive Secretariat.  October-November 2005  Organisation of a seminar/negotiating session in Abuja involving State representatives and national experts from the 15 ECOWAS States.  Finalisation of a draft regional Convention by the Light Weapons Unit.  December 2005  Presentation to ECOWAS Heads of State of the final draft Convention during an ordinary ECOWAS summit, and opening for adoption.